Citation Nr: 0619224	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-01 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post-
operative residuals of recurrent dislocation of the left 
(minor) shoulder with a surgical scar from March 22, 2001 to 
May 15, 2001; a rating in excess of 10 percent from September 
1, 2001 to January 21, 2004; and a rating in excess of 20 
percent thereafter.

2.  Entitlement to an extension of a temporary total 
disability rating based upon convalescence beyond September 
1, 2001.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1995 to March 
1999.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 14, 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The veteran had filed a claim for service 
connection for a left shoulder disability in April 1999.  In 
May 1999, the RO granted service connection for "status post 
Bankart repair and left shoulder instability with residual 
scar" with an evaluation of 10 percent disabling, effective 
March 21, 1999.  The veteran received a notice of this 
decision in May 1999.  

In May 2001 the veteran submitted a claim for an increased 
rating for his left shoulder disability, along with a claim 
for a temporary total rating under the provisions of 
38 C.F.R. § 4.29.  In March 2002, the RO rendered the 
decision at issue in this appeal, granting an increased 
disability rating for the left shoulder to 20 percent, 
effective March 22, 2001 to May 15, 2001, and a temporary 
total disability rating from May 16, 2001, the date of the 
surgery, to August 31, 2001, based on the hospitalization 
(38 C.F.R. § 4.29) and subsequent convalescence (38 C.F.R. 
§ 4.30).  The RO rated the veteran's shoulder disability at 
10 percent from September 1, 2001, and deferred a decision 
regarding the post surgical evaluation of the left shoulder 
pending a VA examination.  The veteran received a notice of 
this decision in March 2002.  

A July 2002 RO decision addressed the deferred issue 
regarding the post-surgery evaluation, and it continued the 
10 percent rating from September 1, 2001.  The RO noted that 
because the veteran had failed to appear at a scheduled May 
2002 VA examination, evidence expected from this exam, which 
could have been material to the outcome, could not be 
considered.  The RO sent a notice of this decision in July 
2002.  

In March 2003, the veteran submitted a timely Notice of 
Disagreement (NOD) with the March 2002 RO decision, objecting 
to the evaluation of his shoulder disability with residual 
scar and the duration of the temporary total disability 
rating due to convalescence as a result of surgical 
treatment.  He also elected to participate in the Post-
Decision Review Process with respect to this RO decision, and 
in September 2003, the RO mailed him a Statement of the Case 
(SOC), which noted that the RO would reconsider the rating 
"based on an 'at once' VA examination."    

On November 26, 2003, the RO received the veteran's 
substantive appeal, which, pursuant to 38 C.F.R. §§ 20.302(b) 
and 20.305, was timely.  38 C.F.R. § 20.302(b) governs the 
time period within which a veteran must file a substantive 
appeal, and requires such appeals to be "filed within 60 
days from the date that the agency of original jurisdiction 
mails the [SOC] to the appellant, or within the remainder of 
the 1-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later."  (Emphasis added).  In the instant case, 
the veteran received notice of the RO decision on appeal in 
March 2002, but filed his substantive appeal in November 
2003, which falls well outside the one-year time period set 
forth in § 20.302(b).  Alternatively, pursuant to the 60-day 
rule embodied in § 20.302(b), the RO sent an SOC, dated 
September 23, 2003, and it received the veteran's substantive 
appeal on November 26, 2003.  While this would appear to 
bring the veteran's appeal outside of the 60-day limit, the 
veteran's substantive appeal contains no stamp of postmark 
indicating when he mailed the correspondence, but rather, 
only contains a stamp of receipt at the RO.  In such a 
circumstance, § 20.305(a) provides that "[w]hen these Rules 
require that any written document be filed within a specified 
period of time, a response postmarked prior to expiration of 
the applicable time limit will be accepted as having been 
timely filed.  In the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by the 
Department of Veterans Affairs.  In calculating this 5-day 
period, Saturdays, Sundays and legal holidays will be 
excluded."  38 C.F.R. § 20.305(a) (Emphasis added).  An 
examination of a November 2003 calendar reveals that the 
fifth day prior to the November 26, 2003 stamp of receipt at 
the RO, excluding weekends, falls on November 19, 2003.  The 
veteran thus filed his substantive appeal within 60 days of 
the SOC, and therefore, his appeal is timely. 
  
On January 22, 2004 the veteran underwent a VA examination, 
and in February 2004, the RO issued another decision, which 
granted an increased evaluation to 20 percent for residuals, 
left (minor) shoulder dislocation, status post-Bankart 
repair, with scar, effective the date of the exam, and denied 
the extension of temporary total disability evaluation due to 
convalescence beyond September 1, 2001.  The veteran received 
a Supplemental Statement of the Case (SSOC) in February 2004.  
In March 2004, the veteran received notice of this decision.  

In written argument submitted to the Board in April 2005, the 
veteran's representative referred to a VA examination 
performed in January 2004, which revealed, among other 
findings, loss of pectoralis muscle in the shoulder and chest 
area, claimed as involving Muscle Groups II and III and 
caused by surgery to repair the veteran's left shoulder 
disability, and secondary neurological impairment.  While the 
decision below has considered muscle atrophy in the shoulder 
region in support of an increased rating during the last 
period of time at issue, the Board finds that the 
representative has raised claims for service connection for 
disability of the adjoining muscle groups and neurological 
impairment secondary to the veteran's service-connected left 
shoulder disability, to include surgical treatment for same.  
See 38 C.F.R. § 3.310(a) (2005).  These matters are referred 
to the RO for appropriate action.

In addition, the representative asserted in the April 2006 
Informal Hearing Presentation that service connection and a 
compensable rating is warranted for the veteran's surgical 
scar in the left shoulder region.  As service connection is 
already in effect for the scar in question, but the RO has 
not furnished the veteran and his representative with the 
former and current criteria for rating scars, the Board will 
address this latter matter in the remand below.  

Issues of entitlement to a separate compensable rating for a 
surgical scar in the left shoulder area and an extraschedular 
rating for the left shoulder disability are addressed in the 
Remand appended to this decision.  These matters are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.	All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has obtained all 
relevant evidence designated by the veteran; and although 
the RO notified the veteran of the evidence needed to 
substantiate his claims in March 2005, subsequent to the 
RO decision on appeal, such a defect did not constitute 
prejudicial error.

2.	Evidence of record dated January 22, 2004 demonstrates 
that the veteran experiences frequent dislocations of his 
left (minor) shoulder; while there is no indication of 
ankylosis of the scapulohumeral articulation, when 
considering pain and other symptoms supported by objective 
findings, to include localized muscle atrophy, he has 
limitation of motion in the arm that more nearly 
approximates to 25 degrees from the side; there is no 
medical evidence of limitation of motion to less than 25 
degrees from the side. 

3.	Evidence of record dated from September 1, 2001 to January 
21, 2004 demonstrates that the veteran did not experience 
ankylosis of the scapulohumeral articulation, limitation 
of motion in the arm from 25 to 40 degrees from the side, 
other impairment of the humerus, or recurrent dislocation 
of the shoulder. 

4.	Evidence of record dated from March 22, 2001 to May 15, 
2001 shows that the veteran experienced frequent 
dislocations of his left (minor) shoulder; while there is 
no indication of ankylosis of the scapulohumeral 
articulation during this time, when considering pain and 
other symptoms supported by objective findings, he had 
limitation of motion of the left arm to 25 degrees from 
the side but no less than 25 degrees. 

5.	The relevant medical evidence of record does not reveal 
that the veteran had severe postoperative left shoulder 
residuals, to include incompletely healed surgical wounds, 
necessitating convalescence beyond August 31, 2001.


CONCLUSIONS OF LAW

1.	The scheduler criteria for a rating of 30 percent, but no 
more than 30 percent, for post-operative residuals of 
recurrent dislocation of the left (minor) shoulder, from 
January 22, 2004, have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 
(2005).

2.	The scheduler criteria for a rating in excess of 10 
percent for post-operative residuals of recurrent 
dislocation of the left (minor) shoulder, from September 
1, 2001 to January 21, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.40, 4.45, 4.71a, Diagnostic Codes 
5200, 5201, 5202, 5203 (2003).

3.	The scheduler criteria for a 30 percent for post-operative 
residuals of recurrent dislocation of the left (minor) 
shoulder, from March 22, 2001 to May 15, 2001, but no more 
than 30 percent, have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 
(2001). 

4.	The criteria for an extension of a temporary total 
disability rating beyond August 31, 2001 based upon 
convalescence have not been met.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.30 
(2005). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The enactment of the Veterans Claims Assistance Act of 2000 
(the VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and they redefine the obligations of VA with 
respect to the duty to assist the veteran with his claim.  In 
the instant case, the Board finds that although the VA 
provided notice subsequent to the RO decision on appeal in 
March 2005, no prejudicial error to the veteran resulted.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2005 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
his claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim(s).  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).   

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements 
contained in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all the elements of the veteran's claim, to include 
the fact that the veteran must demonstrate that the 
disability has worsened; the degree of disability; and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006).  Thus, upon receipt of an 
application for a service-connection claim, VA must review 
the information along with the evidence presented with the 
claim and provide the veteran with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, the elements 
of the claim, as reasonably contemplated by the application.  
Id., at 486.  This notice must advise the veteran that the RO 
will assign a disability rating and an effective date for the 
award of benefits upon the award of a service connection.  
Id.  

The March 2005 letter from the RO satisfies these mandates.  
The letter informed the veteran about the type of evidence 
needed to support his increased rating claim, namely, proof 
that the veteran's service-connected disability had worsened 
since the RO rating decision.  The correspondence asked the 
veteran to send any treatment records pertinent to the 
claimed conditions, especially recent records from the 
previous 12 months, to include, reports or statements from 
doctors, hospitals, laboratories, medical facilities, mental 
health care clinics, x-rays, physical therapy records, and 
surgical reports.  VA advised the veteran that such reports 
should include the dates of treatment, findings and 
diagnoses.  This letter acknowledged VA's responsibility of 
retrieving records from any Federal agency, including 
military records and records from VA medical clinics and the 
Social Security Administration, and also advised the veteran 
that VA would make reasonable efforts to obtain relevant non-
Federal or private records, to include records from State or 
local governments, private doctors and hospitals, and current 
or former employers, provided the veteran gave consent and 
supplied enough information to enable their attainment.  
Further, this correspondence made clear that the veteran 
carried the ultimate burden of ensuring that VA received any 
requested records not in the possession of the Federal 
government.  The correspondence informed the veteran that he 
could submit statements from other individuals who could 
describe their knowledge and personal observations about the 
manner in which his disability has become worse, and further 
advised him that if he had not recently been examined or 
treated by a doctor, and he could not submit other evidence 
of the increased disability, he could submit a personal 
statement describing his symptoms, their frequency and 
severity, and other involvement, extension and additional 
disablement caused by the disability.  The VA letter also 
instructed the veteran to contact the nearest VA medical 
center for assistance if he needed medical treatment for the 
service-connected condition.  It also asked the veteran to 
inform VA of any other evidence or information that would 
support his claims, and directed him to send to VA any 
evidence in his possession that pertained to the claims.  The 
veteran thus was effectively informed to submit all relevant 
evidence in his possession.  Accordingly, the veteran 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403.

With respect to the Dingess/Hartman requirements, VA provided 
the veteran with notice of what type of information and 
evidence was needed to substantiate his claim for increased 
rating, but failed to inform him about the type of evidence 
necessary to establish a particular rating and the effective 
date such a rating.  Notwithstanding the inadequate notice on 
these elements, the Board finds no prejudice to the veteran 
in proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because previous and subsequent rating decisions, dated May 
1999, July 2002, and February 2004, apprised the veteran of 
this information. 

The Board also notes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA failed to provide such notice to the veteran prior to the 
March 2002 RO decision that is the subject of this appeal in 
its March 2005 letter.  Notwithstanding this defect, however, 
the Board determines that no prejudicial error resulted.  

Where the timing of proper VCAA notice is flawed, the Board 
must determine whether prejudicial error has occurred.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The 
Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Id., at 116.  That is, "the key to 
determining whether an error is prejudicial is the effect of 
the error on the essential fairness of the adjudication."  
Id.  "[A]n error is not prejudicial when [it] did not affect 
'the essential fairness of the [adjudication],'" and non-
prejudicial error may be proven by demonstrating "that any 
defect in notice was cured by actual knowledge on the part of 
the [veteran] that certain evidence (i.e., the . . . evidence 
needed to substantiate the claim) was required and that [he] 
should have provided it."  Id., at 121.  Moreover, the Court 
has observed that "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  Id., 
at 128.     

Assuming that the deficient timing of the VCAA notice 
constitutes an "error," the Board concludes that no 
prejudice to the veteran resulted.  The February 2006 
certification letter advised the veteran that he continued to 
enjoy the opportunity to submit additional evidence to the 
Board.  Thus statement and information sent after the March 
14, 2002 RO decision provided the veteran with VCAA notice 
and apprised him of VCAA duties.  Further, an April 2006 and 
another, undated post-September 2003 SOC correspondence from 
the veteran's accredited representative demonstrate actual 
knowledge of the type of evidence needed to substantiate the 
veteran's claims.  Moreover, the veteran received a VA 
medical examination, and submitted numerous, thorough medical 
reports, dated both before and after the March 2002 RO 
decision, that provide a comprehensive picture of the 
veteran's physical status at various relevant time periods, 
and which are sufficient to adjudicate this appeal.  Thus, 
the purpose behind the notice requirements of affording the 
veteran a meaningful opportunity to participate effectively 
in processing his claim has been fulfilled.  Mayfield, 19 
Vet. App. at 128.  Accordingly, the Board finds that the 
veteran received the required VCAA notice and that no 
prejudice resulted from receipt of the notice after the RO 
decision that is the subject of the instant appeal.
  
b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

As noted above, the RO, in its March 2005 letter, 
acknowledged its duty to help retrieve relevant records and 
asked the veteran to provide enough information to facilitate 
this process.  Additionally, the RO conveyed its obligation 
to provide a VA medical examination or treatment.  

The veteran in fact did receive a January 22, 2004 VA 
examination, which was thorough in nature and adequate for 
rating purposes.  The Board finds that the medical evidence 
of record is sufficient to resolve this appeal, and the VA 
has no further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA and Dingess/Hartman duties to notify and to assist 
the veteran in the March 2005 letter, and that despite the 
defect in timing, no prejudicial error resulted.  Thus, no 
additional assistance or notification was required.  The 
veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 392, 393, 394 (1993).

II. Law and Regulations
a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

i. Musculoskeletal Ratings
38 C.F.R. § 4.71a sets forth the schedule of ratings for the 
musculoskeletal system.  Within § 4.71a, four diagnostic 
codes govern various maladies of the shoulder and arm.  
Specifically, Diagnostic Code 5200 provides ratings relating 
to ankylosis of scapulohumeral articulation.  Unfavorable, 
with abduction limited to 25 degrees from the side, warrants 
a 50 percent and 40 percent evaluation for the major and 
minor arm respectively, while intermediate, between favorable 
and unfavorable, will receive a 40 percent and 30 percent 
rating for the major and minor arm respectively.  Favorable, 
with abduction to 60 percent, where the veteran can reach his 
mouth and head, will receive an evaluation of 30 percent and 
20 percent for the major and minor arms respectively.  

Diagnostic Code 5201, governing limitation of motion in the 
arm, allows a 20 percent rating when motion of the arm is 
limited to shoulder level (90 degrees).  A limitation midway 
between the side and shoulder level (45 degrees) receives a 
30 percent evaluation for the major arm and 20 percent for 
the minor arm, and a limitation of motion of 25 degrees from 
the side warrants a 40 percent evaluation for the major arm 
and 30 percent for the minor arm.  

Other impairment of the humerus is evaluated under Diagnostic 
Code 5202.  Loss of the humeral head warrants assignment of 
an 80 percent evaluation for the major arm and 70 percent for 
the minor arm.  Nonunion warrants a 60 percent evaluation for 
the major arm and 50 percent for the minor arm, while fibrous 
union of the humerus will receive a 50 and 40 percent 
evaluation for the major and minor arms respectively.  
Recurrent dislocation of the shoulder at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements warrants assignment of a 30 percent rating for the 
major arm and 20 percent for the minor, whereas infrequent 
episodes and guarding of movement only at shoulder level, 
will receive a 20 percent evaluation.  Malunion with marked 
deformity warrants a 30 percent and 20 percent rating for the 
major and minor arms respectively, and malunion with moderate 
deformity warrants a 20 percent rating.

Finally, with respect to impairment of the clavicle or 
scapula, Diagnostic Code 5203 provides that a veteran will 
receive a 10 percent disability rating when he has either 
malunion of the clavicle or scapula, or nonunion without 
loose movement.  A veteran will receive the next highest 
rating of 20 percent only when he has nonunion of the 
clavicle or scapula with loose movement or dislocation of the 
clavicle or scapula.

b. Increased Disability Ratings
The Board notes that, in the instant case, the veteran has 
filed a claim for an increased rating.  The Board recognizes 
that when veteran seeks an increased rating, "the present 
level of disability is of primary importance."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (applying rule in increased 
rating case).  Additionally, "[w]hen after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the [veteran]."  38 
C.F.R. § 4.3.    

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. Part 4, § 4.7 (2005).

c. Temporary Total Disability Ratings
38 C.F.R. § 4.30 sets forth governing provisions for 
convalescent ratings.  It provides: "A total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established by 
report at hospital discharge (regular discharge or release to 
non-bed care) or outpatient release that entitlement is 
warranted under paragraph (a) (1), (2) or (3) of this section 
effective the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.  The termination of these 
total ratings will not be subject to § 3.105(e) [governing 
reduction in evaluation] of this chapter.  Such total rating 
will be followed by appropriate schedular evaluations.  When 
the evidence is inadequate to assign a schedular evaluation, 
a physical examination will be scheduled and considered prior 
to the termination of a total rating under this section."  
38 C.F.R. § 4.30.  
Section 4.30(a) enumerates the circumstances under which a 
veteran may receive a total disability rating.  It provides 
that "[t]otal ratings will be assigned under this section if 
treatment of a service-connected disability resulted in: (1) 
Surgery necessitating at least one month of convalescence . . 
. . (2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited) . 
. . . (3) Immobilization by cast, without surgery, of one 
major joint or more . . . ."  38 C.F.R. § 4.30(a).  Section 
4.30(b) allows the extension of a temporary total disability 
rating due to convalescence and states that "(b) [a] total 
rating under this section will require full justification on 
the rating sheet and may be extended as follows: (1) 
Extensions of 1, 2 or 3 months beyond the initial 3 months 
may be made under paragraph (a)(1), (2) or (3) of this 
section.  (2) Extensions of 1 or more months up to 6 months 
beyond the initial 6 months period may be made under 
paragraph (a)(2) or (3) of this section upon approval of the 
Adjudication Officer."  38 C.F.R. § 4.30(b).


d. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim for an enhancement of an initial disability rating will 
be denied only if a preponderance of the evidence is against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  

III. Analysis
In an April 2006 Informal Hearing Presentation, the veteran's 
representative asserts that the veteran is entitled to higher 
ratings for his left shoulder disability during the periods 
of time at issue.  

In the instant case, the Board finds that the evidence 
supports the assignment of higher ratings as follows:  (1) a 
rating of 30 percent from March 22 to May 15, 2001; and (2) a 
30 percent rating from January 22, 2004.  The Board further 
finds that the preponderance of the evidence is against a 
rating in excess of 10 percent from September 1, 2001 to 
January 21, 2004; and an extended temporary total disability 
rating based upon convalescence beyond August 31, 2001.  

a. Disability Rating in Excess of 20 Percent from January 22, 
2004 
i. Medical Records from January 22, 2004
The veteran underwent a VA examination on January 22, 2004.  
In this examination, the doctor reviewed the veteran's 
hospital notes, and recounted the history of the veteran's 
left shoulder disability, which he incurred in service.  The 
doctor noted that the veteran had a history of three shoulder 
surgeries in 1997, 1998 and 2001 in an attempt to correct the 
problem, and that "[t]he shoulder was fine for a while 
[after the most recent 2001 procedure but] it has now become 
unstable again and he started having the problem with 
recurrent dislocations again."  The examiner also reported 
that "[t]o date, [the veteran] cannot do any lifting above 
the shoulder," and that "[w]hen the shoulder dislocates he 
has a lot of pain and he has flare-ups for which he takes 
Tylenol only."  In addition, the physician recorded the 
veteran's account that "[i]f he does not have any flare-ups 
that means that the shoulder has not dislocated, otherwise he 
just has an aching pain in the shoulder which he says he can 
tolerate with one or two Tylenols as needed.  He guards 
against the shoulder all the time."  Moreover, the doctor 
noted that the veteran "can do repetitive motion, but that 
is only in a plane below the shoulder joint." 

With respect to the shoulder disability, the physical 
examination revealed that "[a]s far as mobility and range of 
motion of the shoulder . . . [the veteran] can abduct only to 
90 degrees and he can forward flex to about 100 degrees but 
then the shoulder becomes totally unstable and dislocates."  
The VA examiner also reported that the veteran "cannot 
rotate behind his head and behind his back and he cannot do 
any backward flexion either . . . . His shoulder became very 
unstable and I had to stop the procedure."  The examiner 
noted the presence of "a 5 inch medial scar which has been 
used three times, the scar is very broad based and he has 
also lost the pectoralis muscle in the shoulder and chest 
area because of the surgeries.  He also has sensory loss from 
the joint space of the shoulder and the scar down to the 
cubital fossa he has decreased sensation on examination." 

In light of the examination, the physician diagnosed the 
veteran with "[r]ecurrent dislocations of the shoulder, 
status post three Bankart surgeries," and noted that the 
"[x]rays reveal a Hill-Sachs deformity and previous Bankarts 
procedure for a posterior dislocation."  He concluded that 
"[t]his veteran still has an unstable shoulder with 
recurrent dislocations following 3 surgeries.  It appears 
tha[t] his condition will never reach a stable left shoulder 
as more surgery may cure his condition, in fact it may worsen 
it."  

The record contains no additional post-January 2004 medical 
reports, and there is no evidence disclosing that the 
veteran's shoulder disability or scar has changed or worsened 
since that time. 

ii. Shoulder Disability 
The relevant evidence for the period beginning January 22, 
2004 consists of the report of the January 2004 VA 
examination summarized above.  In determining the applicable 
rating criteria, the Board finds that Diagnostic Codes 5200 
is not applicable.  The VA medical report bears no indication 
of ankylosis of scapulohumeral articulation, nor does the 
scapula and humerus move as one piece.  As to Diagnostic 
Codes 5202 and 5203, this examination expressly diagnosed the 
veteran with "recurrent dislocations of the shoulder."  
However, the maximum rating for recurrent dislocations of the 
scapulohumeral joint (Code 5202) or of the clavicle or 
scapula (Code 5203) is 20 percent for a minor shoulder.  

Turning next to Diagnostic Code 5201, which rates limitation 
of motion, the January 2004 VA examination showed abduction 
of the left shoulder to 90 degrees, well in excess of the 25 
degree range needed for a higher rating under Diagnostic Code 
5201.  However, it is quite apparent that the veteran 
experiences additional functional limitation of the shoulder.  
In addition to frequent dislocations, it is apparent that his 
left shoulder becomes unstable with use.  The Board finds 
that, with consideration of 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995), the 
veteran's left shoulder symptoms, to include pain and 
weakness, result in limitation of motion of the left arm that 
more nearly approximates to 25 degrees from the side, which 
supports a rating of 30 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  The additional functional limitation 
is supported by objective findings, including localized 
muscle atrophy, with an unstable shoulder or significant 
difficulty with repeated use.  Accordingly, the Board finds 
that a 30 percent rating for the veteran's left shoulder 
disability is warranted from January 22, 2004.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  

As noted in the Introduction to this decision, claims for 
service connection for loss of the pectoralis muscle in the 
shoulder and chest areas and neurological impairment 
secondary to the veteran's service-connected left shoulder 
disability, to include surgical treatment for same, are 
referred to the RO for development and adjudication, and the 
issue of entitlement to a separate compensable rating for a 
surgical scar is addressed in the remand below.  




b. Disability Rating in Excess of 10 Percent from September 
1, 2001 to January 21, 
    2004

i. Medical Records from May 16, 2001 to August 2002     
The veteran submitted a host of VA medical reports, with 
dates ranging from May 16, 2001, the date of his third 
shoulder surgery, to August 29, 2002.  

The May 2001 VA Surgical Report discloses a pre- and post-
operative diagnosis of recurrent anterior instability of the 
left shoulder.  The report noted the veteran's two prior 
surgeries and that he "has persistent loss of sensation 
around the area of the superficial auxiliary nerve."  It 
also acknowledged that the veteran had experienced constant 
dislocations, at least two to three times per week.  (As 
explained below, the 30 percent rating effective from May 22, 
2001, followed by the temporary total rating from May 16, 
2001 through August 2001 takes into account the level of 
disability reflected by this medical record.)

A post-surgery VA medical report dated June 2001 states that 
the veteran was in no acute distress upon examination and 
that the "shoulder incision has healed well."  An August 
2001 VA record notes that the veteran "is pain free," with 
a range of motion of 160 degrees flexion and external 
rotation of 45 degrees.  

By September 2001, the veteran displayed the following range 
of motion: flexion of 125 degrees and 180 degrees for the 
left and right sides respectively; extension of 50 degrees on 
the left and 65 on the right; abduction of 90 degrees on the 
left and 175 on the right; external rotation of 60 degrees 
and 90 degrees on the left and right respectively (with 50 
degrees abduction); and internal rotation of 50 degrees and 
70 degrees on the left and right sides respectively (with 50 
degrees abduction).  He reportedly tolerated the exercise 
program, and the examiner noted that the veteran "has been 
doing very well, has virtually no pain," and that his 
"range of motion is basically full range of motion compared 
to the right side."  The examiner noted that "[t]he only 
complaint that the [veteran] has is that he feels slightly 
unstable when he cocks back into a pitching type position 
with the left arm which he was advised to avoid if at all 
possible."  Additionally, the report discloses that the 
veteran "does have an area of numbness near the incision 
site at the anterior aspect of the left shoulder which he has 
had since his initial surgeries," and that the "incision 
site appears well-healed."

A December 2001 physical therapy progress note quoted the 
veteran as having stated that "I guess [the left shoulder] 
feels ok unless I sleep wrong."  The report also indicated 
that the veteran had not yet experienced a post-May 2001 
surgery dislocation, and it recorded "flexion w/elbows are 
90 degrees."  Additionally, the physical therapist noted 
that the veteran "tolerated exercise program with no report 
of pain," and that the veteran "feels [that the] shoulder 
feels stronger but still believes shoulder could dislocate if 
in the wrong position."  The examiner evaluated the 
veteran's range of motion and strength, which yielded the 
following results: flexion of 140 degrees and 180 degrees for 
the left and right side respectively; extension of 65 degrees 
bilaterally; abduction of 110 degrees on the left and 175 on 
the right; external rotation of 90 degrees bilaterally (with 
90 degrees abduction); and internal rotation of 80 degrees 
and 70 degrees on the left and right sides respectively (with 
90 degrees abduction).  The therapist also noted that the 
veteran's "strength and [range of motion] improve" through 
the exercises and examination.   

An August 29, 2002 VA examination recorded the veteran's past 
medical history of chronic left shoulder dislocation, 
subluxation, and noted the veteran's understanding of the 
complications of his shoulder and that, as conveyed to the 
veteran by orthopedic VA doctors, he was "not really a 
candidate for further surgery."  Upon a physical 
examination, the VA doctor characterized the veteran as 
having "no distress," and indicated that VA would treat the 
veteran's shoulder "conservatively for now."  

The record contains no additional medical reports dated after 
August 29, 2002, until the veteran's VA examination in 
January 2004, and numerous VA correspondences from July 2003 
and October 2003 confirm that the veteran last visited the VA 
General Medicine Clinic in August 2002.

ii. Shoulder Disability      
From May 2001 through August 29, 2002, the medical reports 
reveal that the veteran had made post-surgery progress such 
that by September 2001, he had a "basically full range of 
motion" when compared with his normal, right side.  
Additionally, nothing in these records indicates that the 
veteran's shoulder disability had worsened or become subject 
to dislocations again so as to warrant a higher rating of 20 
percent, within 38 C.F.R. § 4.71a, Diagnostics Code 5202 or 
5203.  Indeed, as of December 2001, the veteran reported that 
he had not yet dislocated again, and the August 2002 VA 
record made no notation of any dislocations.  Accordingly, as 
the preponderance of the evidence is against a disability 
rating in excess of 10 percent for the left shoulder 
disability from September 1, 2001 to January 21, 2004, this 
aspect of the veteran's claim must be denied.  

c. Disability Rating in Excess of 20 Percent from March 22, 
2001 to May 15, 2001
As noted above, the veteran filed his claim for a rating in 
excess of 10 percent for his shoulder disability with 
residual scar on May 7, 2001.  The veteran received a VA 
medical examination on March 22, 2001, which, pursuant to 
38 C.F.R. § 3.157(b), constitutes an informal claim for an 
increased rating.  Accordingly, the Board may consider 
medical and other evidence received within 1 year of the date 
of the claim (i.e., records from March 22, 2000) that renders 
an increase in the disability "factually ascertainable."  
38 C.F.R. § 3.400(o)(2).  If no such records exist, the Board 
will examine evidence from the date of the claim for an 
increased rating.  38 C.F.R. § 3.400(o)(2).    

i. Medical Records from March 22, 2001 to May 15, 2001     
The first medical report of record relevant to this issue 
reflects a date of March 22, 2001.  In this report, the VA 
examiner reported that the veteran "presents . . . with 
complaints of recurrent dislocations of his left shoulder, 
now up to two per week over the course of the last year. . . 
. He has difficulty at this point with two to three 
dislocations per day, up from two to three a week of a year 
ago . . . ."  The doctor noted the veteran's previous 
surgeries in 1997 and 1998 and his employment as a 
construction worker. 

The March 2001 physical examination revealed a "well-healed 
incision over the anterior aspect of his left arm vertically 
in the auxiliary fold," and the VA physician observed that 
the veteran "has no tenderness about this region."  The 
veteran displayed a range of motion of "180 degrees of 
forward elevation bilaterally, external rotation at the side 
of 60 degrees bilaterally, external rotation and abduction to 
90 degrees bilaterally, internal rotation to T4 bilaterally, 
cross body adduction to 5 cm bilaterally," and stated that 
external rotation with his arm abducted 90 degrees as in an 
overhand throw caused his shoulder to dislocate.  The veteran 
also conveyed that lifting over his head occasionally caused 
dislocation, and the examiner reported that 
"[n]eurovascularly he has some persistent numbness on the 
lateral aspect of his left shoulder when compared to the 
right and [the veteran] states it has been in such since his 
first operation."  X-rays from January 2001 reviewed by the 
VA examiner revealed "three sunture anchors which appear to 
be in place and buried within the bone, non intra-
articular," and a "CT arthrogram . . . demonstrates a 
labral lesion anteriorly consistent with a Bankart lesion."  
The VA examiner concluded that the veteran "continues to 
dislocate at a rate which is uncomfortable and disabling to 
him," and that the veteran agreed to undergo a third Bankart 
repair surgery.

ii. Shoulder Disability
The March 2001 medical report reveals that the veteran 
suffered from frequent dislocations of the left shoulder at 
this time, but such is contemplated by his 20 percent rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5203, governing 
impairment of the clavicle or scapula.  As there is no 
medical evidence of ankylosis or nonunion or fibrous union of 
the left shoulder joint, higher ratings are not warranted 
under Codes 5200 or 5202.  The next highest rating of 30 
percent requires limitation of motion of the left arm to 25 
degrees from the side.  While the medical evidence indicates 
range of motion that far exceeds this level, the frequency of 
dislocations and the veteran's recurrent pain in the shoulder 
region is consistent with additional functional limitation of 
the shoulder to a degree that, in the Board's judgment, 
supports a rating of 30 percent.  Specifically, with 
consideration of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca v. 
Brown, 8 Vet. App. 202, 206 - 207 (1995), the Board finds 
that the veteran's left shoulder symptoms, to include pain 
and weakness, result in limitation of motion of the left arm 
that more nearly approximates to 25 degrees from the side, 
which supports a rating of 30 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  The additional functional 
limitation is supported by objective findings, to include the 
frequent dislocations and considerable difficulty with an 
unstable shoulder with repeated use.  Accordingly, the Board 
finds that a 30 percent rating for the veteran's left 
shoulder disability is warranted from March 22, 2001 to May 
15, 2001.   

iii. Other Matters
As discussed in more detail in the remand below, the Board 
finds that, in addition to the increase from 20 to 30 percent 
for the veteran's left shoulder disability during the first 
and last periods of time at issue, the questions of whether a 
separate compensable rating for the veteran's surgical scar 
in the left shoulder region and an extrashedular rating are 
warranted for the left shoulder disability must be addressed 
by the RO upon remand. 

d. Extension of Temporary Total Disability Rating
As noted above, the RO, in its March 2002 decision, awarded 
the veteran a temporary total disability rating for 
convalescence as the result of his shoulder operation, 
effective from the date of the surgery, May 16, 2001, to 
August 31, 2001.  Although the Board notes the veteran's 
contention, as set forth in his May 2001 claim for temporary 
total disability, that "[m]y doctor estimates up to 9 months 
I will be out of work due to this surgery," the record 
reflects no such assessment.  Instead, a May 2001 post-
operative prospective plan states that the veteran should 
refrain from "lifting for other than activities of daily 
living," and directs the veteran to wear an "[a]rm sling at 
all other times.  These precautions will be in place for 4-6 
weeks and slowly progressed over a total of approximately 
four months."  (Emphasis added).  A June 2001 medical report 
confirms this time frame:  While it instructs that the 
veteran "needs to be completely off work as [his left] 
shoulder heals," it discloses the physician's opinion that 
he "[w]ill probably be off full-duty work until at least 
August."  These consistent opinions weigh against the 
veteran's claim.  Additionally, in July 2001, a VA examiner 
noted that the "shoulder incision has healed well" and that 
"[x]-rays of the left shoulder show stable Bankart repair."  
By August 2001 another VA doctor recorded that the 
"[patient] is pain free," and noted a range of motion from 
0-160 and an external rotation of 0-45.  The fact that these 
and subsequent VA medical reports reflect post-surgery 
progress and do not offer an opinion that the veteran must 
avoid work beyond August 2001 also counters the veteran's 
assertion.  

The preponderance of the relevant medical evidence of record 
weighs against the claim that the veteran had severe 
postoperative left shoulder residuals, to include 
incompletely healed surgical wounds, necessitating 
convalescence beyond August 31, 2001.  

IV. Conclusion 
For the reasons set forth above, the Board finds that the 
veteran's claim for an increased rating for his left shoulder 
disability to 30 percent from January 22, 2004, and 
entitlement to a 30 percent rating from March 22, 2001 to May 
15, 2001, are warranted.  The preponderance of the evidence 
is against higher ratings during those two periods of time; a 
rating in excess of 10 percent from September 1, 2001 to 
January 21, 2004, and a temporary total disability rating 
beyond September 1, 2001.  As the preponderance of the 
evidence is against these latter claims, the benefit of the 
doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert, 
1 Vet. App. at 56.    


ORDER

A 30 percent rating for post-operative residuals of recurrent 
dislocations of the left (minor) shoulder, from January 22, 
2004, is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits. 

A rating in excess of 10 percent for post-operative residuals 
of recurrent dislocations of the left (minor) shoulder, from 
September 1, 2001 to January 21, 2004, is denied.

A 30 percent rating for post-operative residuals of recurrent 
dislocations of the left (minor) shoulder, from March 22, 
2001 to May 15, 2001, is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.

A temporary total disability rating beyond August 31, 2001 is 
denied.
                                                                       
                                                            
                                                             
REMAND

38 C.F.R. § 4.118 sets forth the criteria for rating various 
skin disabilities, including scars.  Within the time period 
that the veteran's claims have been pending, VA amended the 
rating schedule governing skin disability evaluations, which 
became effective August 30, 2002.  See 67 Fed. Reg. 49590-599 
(July 31, 2002).  As a general matter, "[c]ongressional 
enactments and administrative rules will not be construed to 
have retroactive effect unless their language requires this 
result."  Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 
2003) (internal quotation marks and citation omitted).  
Accordingly, when a new statute or regulation has been 
promulgated while a claim is still pending, the new provision 
will apply only to the period on and after its effective 
date, unless otherwise clearly indicated by the statute or 
regulation, while the former provision will apply to the 
pending claim prior to that effective date.  See id.; 
VAOPGCPREC 7-03.  With these principles in mind, the 
veteran's scar must be evaluated under both the pre-August 
2002 amended version of 38 C.F.R. § 4.118 and the post-August 
2002 amended version.

The Board notes that where, as here, "there is no clearly 
expressed intent [by the veteran] to limit the appeal to 
entitlement to a specific disability rating for the service-
connected condition, the . . . BVA [is] required to consider 
entitlement to all available ratings for that condition."  
AB v. Brown, 6 Vet. App. 35, 39 (1993) (Emphasis added).  As 
the Court has acknowledged, "it is possible for a veteran to 
have separate and distinct manifestations from the same 
injury permitting two [or more] different disability ratings 
. . . ."  Esteban v. Brown, 6 Vet. App. 259, 261 (1994); 
accord Fanning v. Brown, 4 Vet. App. 225, 230 (1993) 
(recognizing that "[o]f course, it is possible for a veteran 
to have separate and distinct manifestations attributable to 
two different disability ratings, and, in such a case, the 
veteran should be compensated under different diagnoses").  

In reviewing the record, the Board finds that the veteran and 
his representative have not been provided with the former or 
current criteria for rating scars.  Under these 
circumstances, the issue of whether the veteran is entitled 
to a separate compensable rating for the surgical scar in the 
left shoulder region must be remanded to the RO.  In light of 
the above procedural deficiencies, the RO must issue an SSOC 
reflecting consideration of the former and current criteria 
for rating scars.  See 38 C.F.R. §§ 19.9, 19.31 (2005). 

Turning next to the other matter still pending, the Board 
does not have the authority to assign, in the first instance, 
a higher rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 377 (1996).  
Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards.

In this case, while there is no medical evidence of frequent 
hospitalizations in recent years for the veteran's left 
shoulder disability, it is clear from the most recent 
examination report that his shoulder is unstable, to include 
frequent dislocations despite repeated surgical intervention.  
Given the veteran's employment history as an auto mechanic, 
it is apparent that the disability in question results in 
significant work impairment.  The Board specifically notes 
the January 2004 VA examiner's reference that the veteran 
"works as an auto mechanic but he has great difficulty in 
doing his job because he cannot lift heavy parts and he 
cannot do any lifting above the shoulder because the shoulder 
re-dislocates and this is a major problem for him."  It was 
also noted that he veteran required assistant from 
colleagues, especially with lifting and putting engines and 
parts that are heavy into their respective areas in the 
automobiles.  

In view of the foregoing, it is the Board's judgment that 
this case should be referred to the VA Chief Benefits 
Director for consideration of whether an extraschedular 
rating is warranted for the veteran's left shoulder 
disability under 38 C.F.R. § 3.321(b)(1) during any of the 
periods of time at issue, particularly from January 22, 2004. 



Accordingly, this case is REMANDED for the following action:

1.  The AMC/RO must issue an SSOC 
reflecting consideration of the former 
and current criteria for rating scars and 
all the evidence relevant to the issue of 
whether a separate compensable rating is 
warranted for the veteran's service-
connected surgical scar in the left 
shoulder region.  

2.  The AMC/RO should contact the veteran 
and inform him that he should submit any 
evidence that he has or can obtain in 
support of the claims for a separate 
compensable rating his service-connected 
surgical scar in the left shoulder region 
and an extraschedular rating for his left 
shoulder disability, to include 
statements from employers (former or 
current) or co-workers who can attest to 
his difficulties on the job as a result 
of his left shoulder disability. 

3.  Thereafter, the RO should adjudicate 
the issue of whether a separate 
compensable rating is warranted for the 
veteran's service-connected surgical scar 
in the left shoulder region and refer the 
issue of whether an extraschedular rating 
is warranted for the veteran's service-
connected post-operative residuals of 
recurrent dislocations of the left 
(minor) shoulder with a surgical scar 
under the provisions of 38 C.F.R. § 
3.321(b)(1) ) to the VA Chief Benefits 
Director.  If either benefit sought is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided an SSOC 
and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


